Citation Nr: 0519793	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  98-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right shoulder dislocation, status 
post surgical repair, prior to July 21, 2003.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right shoulder dislocation, status 
post surgical repair, on and after July 21, 2003. 

3.  Entitlement to a disability rating in excess 20 percent 
for residuals of left shoulder dislocation.

4.  Entitlement to a disability rating in excess of 40 
percent for generalized seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to June 1963.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Prior to July 21, 2003, the service-connected right 
shoulder disability was manifested by pain, pain upon motion, 
and limitation of motion; but no clinical evidence of current 
recurrent dislocation in the scapulohumeral joint, or of 
deformity in the humerus, clavicle, or scapula causing 
malunion, fibrous union, or nonunion.

3.  Beginning on July 21, 2003, the service-connected right 
shoulder disability was manifested by pain, pain upon motion, 
limitation of motion, X-ray evidence of degenerative joint 
disease, and recurrent dislocation in the scapulohumeral 
joint; but no clinical evidence of deformity in the humerus, 
clavicle, or scapula causing malunion, fibrous union, or 
nonunion.    

4.  The veteran's service-connected left shoulder disability 
is manifested by pain, pain upon motion, and limitation of 
motion; but no clinical evidence of current recurrent 
dislocation in the scapulohumeral joint, or of deformity in 
the humerus, clavicle, or scapula causing malunion, fibrous 
union, or nonunion.

5.  The competent medical evidence does not show that the 
veteran has on average at least one major seizure in 4 months 
in the last year, or 9-10 minor seizures per-week. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected right shoulder disability prior to July 21, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.48, 4.59, 4.73 Diagnostic Codes 5201-5203 (2004).

2. The criteria for a rating in excess of 30 percent for the 
service-connected right shoulder disability beginning July 
21, 2003 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.73 Diagnostic Codes 5201-5203 
(2004).

3.  The criteria for a rating in excess of 20 percent for the 
service-connected left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.73 Diagnostic Codes 
5201-5203 (2004).

4.  The criteria for a rating in excess of 40 percent 
disabling for a seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.121, 4.122, 4.124a, Diagnostic Code 8910 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via the September 1997 rating decision, the March 
1998 statement of the case, the July 2003 RO letter, the 
April 2004 rating decision, and the August 2004 supplemental 
statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) and VAOPGCPREC 
7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in September 1997, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in July 2003, 
the RO informed him of what information he needed to 
establish entitlement to the claims addressed in this 
decision and that he should send in information describing 
additional evidence or the evidence itself.  In this respect, 
the Board notes that the July 2003 letter was provided to the 
claimant following the September 1997 rating decision 
initially adjudicating the claim on appeal but prior to the 
case being certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of the March 
1998 statement of the case, the July 2003 RO letter, and the 
August 2004 supplemental statement of the case, fully 
complied with the requirements of 38 U.S.C.A. § 5103(A) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claims.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

 Increased Ratings for Right and Left Shoulder Disabilities

In this case, in an April 1975 rating decision, the veteran 
was granted service connection for residuals of dislocation 
of the right and left shoulders, and was awarded 20 percent 
disability evaluations under Diagnostic Code 5203-5201, 
effective February 5, 1975.  The veteran's award for his 
right shoulder was increased in an April 2004 rating decision 
to 30 percent, effective July 21, 2003.  At present, the 
veteran is seeking a disability rating in excess of 30 
percent for his right shoulder and in excess of 20 percent 
for his left shoulder.

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2004).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2004).

With respect to the relevant medical evidence, the record 
includes a VA medical examination conducted in April 1997.  
At the examination the veteran reported no dislocations of 
either shoulder during the past year, but claimed instability 
in both shoulders.  Objective findings showed no swelling of 
either shoulder and no deformities of the shoulders.  Mild 
directional instability and crepitation was found in both 
shoulder joints.  No muscle atrophy or subluxation of the 
shoulders was found.  Both shoulders measured range of motion 
was flexion to 115 degrees, abduction to 110 degrees, and 
extension to 25 degrees.  Internal and external rotation was 
measured as complete.  The examiner's opinion of the 
veteran's shoulder disability was residuals of bilateral 
shoulder dislocation, status post surgical repair, with bony 
deformities and arthritis by x-ray.  

VA treatment records dated from August 1995 to March 1997, 
and from December 1987 to August 2000 do not contain any 
treatment for or diagnoses of shoulder disabilities.

The VA examined the veteran again in July 2003.  The veteran 
complained of unbearable pain occasionally during flare-ups 
brought on by overhead activities.  The veteran also claimed 
additional limitation of motion during flare-ups.  The 
veteran reported that his last dislocation was of his right 
shoulder approximately 1.5 years before the current 
examination.  The right shoulder's range of motion was 
abduction to 110 degrees, flexion to 123 degrees, external 
rotation to 40 degrees, and internal rotation to 20 degrees.  
Pain in the right shoulder was reported at 90 to 110 degrees 
of abduction, from 90 to 123 degrees of flexion, at 40 
degrees during external rotation, and at 20 degrees during 
internal rotation.  The left shoulder's range of motion was 
abduction to 90 degrees, flexion to 105 degrees, external 
rotation to 47 degrees, and internal rotation to 51 degrees.  
Pain in the left shoulder was reported at 90 degrees of 
abduction, from 90 to 105 degrees of flexion, from 40 to 47 
degrees of external rotation, and from 45 to 51 degrees of 
internal rotation.  Tenderness to palpation was noted on the 
lateral and anterior glenohumeral joints.  The Feagin's test 
and Hawkin's test were both negative.  The examiner found no 
gross instability or ankylosis.  The diagnosis was right and 
left shoulder dislocation residuals, degenerative joint 
disease of the shoulders.  

The record also contains VA medical records dated from March 
2000 to April 2004.  A July 2003 notation indicated that the 
veteran had degenerative changes along the right shoulder 
glenohumeral joint and the claricular joint of the left 
shoulder.  

Finally, the record contains the documents relied upon by the 
Social Security Administration to award the veteran 
disability benefits.  These documents contain examinations 
conducted in 1988, prior to the 1997 claim for an increased 
rating.  They show diagnoses of recurrent dislocation of the 
shoulders.  

The veteran's left and right shoulder disabilities are 
currently rated under Diagnostic Codes 5201, 5202 and 5203.  
The Board has also considered the veteran's shoulder 
disabilities under Diagnostic Code 5200 (ankylosis of the 
scapulohumeral articulation) and Diagnostic Code 5003 
(degenerative arthritis).  See Butts v. Brown, 5 Vet. App. 
532 (1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity, malunion of the humerus with marked 
deformity (minor), or infrequent recurrent dislocation of the 
scapulohumeral joint and guarding of movement only at the 
shoulder level warrants a 20 percent rating.  Malunion of the 
humerus with marked deformity (major) and recurrent 
dislocation of the scapulohumeral joint major warrants a 30 
percent rating.  Fibrous union of the minor humerus warrants 
a 40 percent rating, nonunion (false flail joint) of the 
minor humerus warrants a 50 percent rating, and loss of head 
(flail shoulder) of the minor humerus warrants a 70 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2004).  
In this case, it is clear that the veteran has not presented 
objective medical evidence of recurrent subluxation, marked 
deformity, fibrous union, nonunion, or loss of head of the 
humerous in his left shoulder.  Therefore he is not entitled 
to an increased rating in excess of the currently assigned 20 
percent under Diagnostic Code 5202 for his left shoulder.  As 
well, the objective medical evidence does not show marked 
deformity, fibrous union, nonunion, or loss of the head of 
the humerous of the right shoulder.  Therefore, the veteran 
is not entitled to an increased rating in excess of the 
currently assigned 30 percent rating, as of July 2003, under 
Diagnostic Code 5202 for his right shoulder.  As well, the 
medical evidence prior to July 2003 does not show recurrent 
dislocation of the right shoulder.  Therefore, the veteran is 
not entitled to an evaluation in excess of 20 percent prior 
to July 2003 for his right shoulder disability under 
Diagnostic Code 5202. 

Pursuant to Diagnostic Code 5203, impairment of the clavicle 
or scapula involving dislocation or nonunion with loose 
movement of the minor (left) extremity warrants a 20 percent 
rating, which is the maximum disability rating allowed under 
this Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2003).  As the veteran is currently seeking a rating in 
excess of 20 percent, this Diagnostic Code does not provide 
the means for the benefits sought.

Under Diagnostic Code 5200, for the assignment of a 
disability rating in excess of 20 percent, there must be 
intermediate between favorable and unfavorable ankylosis 
(scapula and humerus move as one piece) of the minor 
scapulohumeral articulation, which would warrant the 
assignment of a 30 percent rating.  And, a 40 percent rating 
is granted for unfavorable ankylosis with abduction limited 
to 25 degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2003).  As the medical evidence of record does not 
diagnose the veteran with ankylosis in either shoulder, 
Diagnostic Code 5200 does not provide the means for an 
increased rating.

The competent medical evidence of record also does not 
warrant the assignment of higher disability ratings under 
Diagnostic Code 5201.  Specifically, Diagnostic Code 5201 
allows for a rating based on limitation of motion.  
Diagnostic Code 5201 provides for a 20 percent rating for 
limitation of motion of the minor arm to midway between the 
side and shoulder level.  And, a 30 percent rating is allowed 
for limitation of motion of the minor arm to 25 degrees from 
side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2004).  In this case, the 
veteran's range of motion of the right arm based on the most 
recent VA medical examination was abduction to 110 degrees, 
flexion to 123 degrees, external rotation to 40 degrees and 
internal rotation to 20 degrees.  The veteran's range of 
motion of the left arm based on the most recent VA medical 
examination was abduction to 90 degrees, flexion to 105 
degrees, external ration to 47 degrees, and internal ration 
to 51 degrees.  

Prior to the July 2003 examination the veteran's range of 
motion in both shoulders was measured as flexion to 115 
degrees, abduction to 25 degrees, and complete internal and 
external rotation.  Recurrent dislocation was noted for the 
right shoulder.  As such, the assignment of disability 
evaluations in excess of the current 20 percent for the left 
shoulder and the current 30 percent for the right shoulder 
under Diagnostic Code 5201 is not warranted.  See 4.71a, 
Diagnostic Codes 5201, 5202, 5203.

Since the medical evidence of record indicates that the 
veteran has been diagnosed with arthritis by x-ray in his 
shoulder, the Board has considered whether he is entitled to 
an increased rating under Diagnostic Code 5003.  However, 
Diagnostic Code 5003 provides a maximum 20 percent disability 
evaluation for degenerative arthritis.  Therefore, Diagnostic 
Code 5003 does not provide the means for an increased rating. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board also finds that a rating in excess of 20 percent 
for the left shoulder and 30 percent for the right shoulder 
is not warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  While 
the evidence indicates that the veteran experienced increased 
pain and additional limitation during flare-ups, this degree 
of functional loss has already been contemplated in the 
awarded 20 and 30 percent ratings.  

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, however, the evidence does not show that 
the above addressed service-connected disabilities cause 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disabilities addressed above, per se, are productive of 
marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  To the extent that the claimant may experience 
functional impairment due to the service-connected 
disabilities addressed here, the Board finds that such 
impairment is contemplated in the currently assigned ratings.

An Increased Rating for a Seizure Disorder

In an April 1975 rating decision the veteran was granted 
service connection for a seizure disorder and granted a 30 
percent disability evaluation effective June 6, 1969, and 60 
percent disability evaluation effective February 5, 1975.  In 
a November 1979 rating decision, the veteran was granted a 
disability rating of 100 percent from February 27, 1979.  In 
an October 1984 rating decision, the disability rating was 
reduced to 40 percent from February 1, 1985.  Currently the 
veteran is seeking a rating in excess of 40 percent. 

Grand mal and petit mal epilepsy is rated under the general 
rating formula for major and minor seizures.  Under the 
general formula for rating a seizure disorder, a 40 percent 
evaluation requires at least one major seizure in the last 
six months or two major seizures in the last year, while a 60 
percent evaluation requires an average of at least one major 
seizure in four months over the last year.  A major seizure 
is characterized by the generalized tonic-clonic convulsion 
with unconsciousness.  A minor seizure is characterized by a 
brief interruption in consciousness or conscious control 
associated with starting or rhythmic blinking of eyes or 
nodding of the head, or sudden jerking movements of the arms, 
trunk or hear, or sudden loss of postural control.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

The record also includes VA medical records dated between 
August 1995 and March 1997.  A note dated in March 1996 
indicated that the veteran has had no generalized seizures 
since his last examination.  Notes dated in September 1995 
indicate that the veteran had vertigo.

The relevant evidence in this case includes an April 1997 VA 
examination where the veteran indicated that he had his last 
seizure one week prior to his examination.  The veteran also 
indicated that he has 2 to 3 seizures a month, although he 
could not remember the exact dates.  The diagnosis was 
generalized seizure disorder. 

VA treatment reports dated from December 1987 to August 2000 
are also part of the record.  A notation dated in September 
1991 indicates that the veteran claims to be experiencing 
epilepsy during his sleep.  A notation dated in September 
1996 indicated that the veteran claims to be experiencing 
transient episodes of confusion 3 to 4 times a month.  
Notations dated in February and July 1997 indicate that the 
veteran's seizure disorder was well controlled. 

VA medical records received in September 2000 show that in 
September 1998, the veteran was diagnosed with seizures by 
history.  The September 1998 note also indicated that the 
veteran's last seizure occurred one month prior to the 
examination. 

The VA examined the veteran again in July 2003.  The examiner 
reviewed the veteran's medical records and determined that by 
September 2002, the veteran was achieving adequate seizure 
control with medication.  The examiner also indicated that 
around October (no year was listed by examiner) the veteran 
had a loss of sphincter control while sleeping.  At the 
examination, the veteran indicated that he has been having 
nocturnal seizures, but could not recall how many events 
occurred in the past year.  The veteran indicated that he has 
approximately one episode per month always while sleeping 
except for one that he recalled having while watching 
television.  The examiner determined that the veteran's 
seizures by description were tonic-clonic.  The examiner also 
indicated that the veteran's seizure disorder had no effect 
on his activities of daily living.  The final diagnosis was 
seizure disorder mostly nocturnal and not fully controlled as 
reflected in the history given by the veteran. 

The record also contains VAMC treatment records dated from 
March 2000 to April 2004.  Notations dated in June and 
December 2000 indicated that the veteran was experiencing no 
seizure activity.  A November 2001 notation indicates that 
the veteran denied seizure activity.  An April 2002 notation 
indicates that the veteran was free of seizures.  A May 2002 
notation indicated that the veteran had poor compliance with 
his medications, and that his seizures were out of control.  
June 2002 notations indicated that the veteran's seizures 
were under control.  An October 2002 notation indicated that 
the veteran referred having episode of loss of sphincter tone 
while sleeping.  Notations dated in March 2004 indicate that 
the veteran is compliant with is medications, and cannot 
remember the last time he had an episode.  

Finally, the record contains the documents relied upon by the 
Social Security Administration to award the veteran 
disability benefits.  These documents reflect a diagnosis of 
epileptic seizures since 1963.  It was also noted in the 
medical records that the veteran was taking medications for 
control of the seizures.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The objective medical evidence of record does not show that 
the veteran was averaging at least one major seizure in four 
months over the last year or 9 to 10 minor seizures a week, 
which is necessary to be shown in order to warrant the next 
higher rating under Diagnostic Code 8910.  In fact, based on 
the most recent medical evidence the veteran's epilepsy 
appears to be well controlled and he is unable to recall his 
last epileptic episode.  Although at the July 2003 VA medical 
examination the veteran claimed to be having one nocturnal 
episode per month, the nocturnal seizures were minor and did 
not occur 9 to 10 times per week.  Under the general formula 
for rating a seizure disorder, a 60 percent evaluation is 
warranted where the claimant experiences 9 to 10 minor 
seizures a week; a 40 percent evaluation requires an average 
of at least five to eight minor seizures weekly.  38 C.F.R. § 
4.124a, Diagnostic Code 8911.  The evidence shows that the 
frequency of minor seizures during the prosecution of the 
veteran's claim does not meet or more nearly approximate the 
criteria required for a 60 percent evaluation or even the 
criteria required for a 40 percent evaluation.  Id. 

Additionally, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  However, the Board observes that since 
Diagnostic Codes 8912 (Jacksonian epilepsy), 8913 
(diencephalic epilepsy), and 8914 (psychomotor seizures) all 
employ the same general rating formula for seizures, a higher 
rating under these codes is not possible.

While the Board finds the veteran's contentions to be very 
credible as to the extent of the severity of his seizure 
disorder, the medical evidence of record simply do not 
support his claim.  Therefore, the claim for an increased 
rating for a seizure disorder must be denied.  Inasmuch as 
the preponderance of the evidence is against the veteran's 
claim, the application of the reasonable doubt doctrine is 
not warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 
(1990).

Conclusion

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than those indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this regard, the Board notes that 
due the severity of the veteran's service-connected 
disabilities combined, a total rating based on individual 
unemployability has been granted by the RO.  




ORDER

A disability rating in excess of 20 percent for a right 
shoulder disorder prior to July 21, 2003 is denied.

A disability rating in excess of 30 percent for a right 
shoulder disorder on and after July 21, 2003 is denied.

A disability rating in excess of 20 percent for a left 
shoulder disorder is denied.

A disability rating in excess of 40 percent for a seizure 
disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


